Citation Nr: 1743085	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-26 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for thoracic spine strain.

2.  Entitlement to an initial rating in excess of 10 percent for right knee strain.

3.  Entitlement to an initial rating in excess of 10 percent for left knee strain.

4.  Entitlement to service connection for a hip disability.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to August 2010.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and November 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Jurisdiction was then transferred to the St. Petersburg, Florida RO.  

In February 2017, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record. 

Since the hearing, the Veteran has submitted additional treatment evidence and examination reports.  He has waived agency of original jurisdiction review of this evidence.  See 38 C.F.R. § 20.1304 (2017).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229   (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).   In this case, the record reflects that the Veteran is employed, and the issue of entitlement to TDIU has not been raised.  Therefore, further consideration of a TDIU rating is not warranted.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to service connection for a hip disability is addressed in the REMAND that follows the below ORDER.


FINDINGS OF FACT

1.  Prior to March 28, 2017, the Veteran's thoracic spine disability was manifested by of range of motion of forward flexion to no less than 70 degrees without additional loss of function on repetition due to pain, weakness, fatigability, and lack of endurance, and a combined range of motion to greater than 120 degrees, and complaints of muscle spasm without abnormal gait or spinal contour. 

2.  From March 28, 2017 to the present, the Veteran's thoracic spine disability was manifested by forward flexion to no less than 50 degrees without ankylosis of the spin or additional loss of function on repetition due to pain, weakness, fatigability, and lack of endurance.

3.  The Veteran's right knee disability has been manifested by flexion to no less than 110 degrees without loss of extension or additional impairment upon repetition pain, weakness, fatigability, and lack of endurance.

4.  The Veteran's left knee disability has been manifested by flexion to no less than 135 degrees without loss of extension or additional impairment upon repetition pain, weakness, fatigability, and lack of endurance.


CONCLUSIONS OF LAW

1.  Prior to March 28, 2017, the criteria for an initial rating in excess of 10 percent for thoracic spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).
2.  From March 28, 2017, the criteria for an initial rating of 20 percent, but no greater, for thoracic spine strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

3.  The criteria for an initial rating in excess of 10 percent for right knee strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260 (2017).

4.  The criteria for an initial rating in excess of 10 percent for left knee strain have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claims. 

The record reflects that all available pertinent treatment records, to include service treatment records and available post-service private treatment records, have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence. Moreover, the Veteran has been provided appropriate VA examinations.

Accordingly, the Board will address the merits of the claims.



II. General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2017).

Each disability must be considered from the point of view of the Veteran working or seeking work.  See 38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2017).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength2, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
 §§ 3.102, 4.3 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2017) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.

III. Thoracic Spine Strain

Legal Criteria

The Veteran's thoracic spine disability is rated as 10 percent disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).  He argues that his symptoms are more severe than compensated. 

As relevant to the thoracic spine, under the General Rating Formula for Diseases and Injuries of the Spine, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height is assigned a 10 percent rating. 

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent rating requires unfavorable ankylosis of the entire cervical spine or forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5242 (2017).

Three VA examinations of the back were performed, one in June 2010, one is September 2011, and another in March 2017.  
The June 2010 VA examination was performed prior to discharge. At the June 2010 VA examination, the Veteran reported stiffness, fatigue, spasm, and decreased motion with constant pain exacerbated by physical activity.  He denied incapacitation in the past twelve months.  The examiner noted no muscle spasm, tenderness, guarding, or weakness.  Gait was normal.  Range of motion was forward flexion to 70 degrees, extension to 10 degrees, right and left lateral flexion to 26 degrees, right rotation to 20 degrees, and left rotation to 30 degrees.  With repetition, there was pain, fatigue, weakness, and lack of endurance, but no incoordination.  Range of motion was unchanged.           

At the September 2011 VA examination, the Veteran reported flare-ups with lifting occurring two times per week and that he would then avoid any lifting.  Range of motion measurements revealed flexion to 90 degrees, extension to 25 degrees, and bilateral flexion and bilateral rotation to 30 degrees or greater.  There was no objective evidence of painful motion or additional functional loss with repetition. Neurological and strength testing revealed no deficits.  The examiner stated that there was no arthritis or intervertebral disc syndrome present.

The March 2017 VA examiner documented subjective complaints that the Veteran's thoracic spine strain had gotten worse since the last examination.  The Veteran denied having had surgery, visiting the ER, and being hospitalized for his back disability.  The Veteran described daily mild to moderate mid to upper back pain, aggravated by heavy lifting and prolonged sitting.  He reported flare-ups occurring two to three times per week with back pain and muscle spasms.  During flare-ups, the Veteran would have to stop what he was doing.  Functional limitations included being unable to lift more than 20 pounds, to bend repetitively, and to sit more than 15 to 20 minutes.  

Range of motion measurements were flexion to 50 degrees, extension to 15 degrees and right and left lateral flexion and rotation to 20 degrees each.  The examiner noted that there was pain with each movement.  The examiner specifically notated that all range of motion measurements were completed with the use of a goniometer and that passive and weight bearing range of motion were not examined due to the potention for injury to the Veteran.  The examiner observed no spasm or guarding.  There was thoracic joint pain to palpation and bilateral paraspinous soft tissue tenderness related information.   The neurological examination revealed no deficits of strength, sensation, or motor activity.  There was no ankylosis of the spine, and there was no intervertebral disc syndrome.  Imaging studies revealed no arthritis.  Functional impact of the Veteran's thoracic spine disability on his work included the back pain with prolonged standing, walking, and having veteran.

The Veteran reported flare-ups two to three times per week with severe back pain and muscle spasms, causing the Veteran to stop what he is doing.  The examiner indicated that she could not ascertain the loss of function during flare-ups due to pain, weakness, fatigability, or incoordination without resorting to speculation based on her experience in clinical acumen.  

Imaging studies of record reveal no arthritis of the spine.  Additionally, VA treatment notes do not reflect manifestations of the spine disability that are more severe than those documented at VA examination.  

Thus, upon careful consideration of the evidence, the Board determines that an initial rating in excess of 10 percent is not warranted for the Veteran's thoracic spine disability prior to March 28, 2017, the date of the most recent VA examination.  The 10 percent rating contemplates the Veteran's limitation of forward flexion to no less than 70 degrees with pain, weakness, fatigue, and lack of endurance.  A rating in excess of 10 percent requires forward flexion to 60 degrees or less or evidence of muscle spasm or guarding causing abnormal gait or spinal contour.  While the Veteran reported experiencing muscle spasm, there was no guarding observed, and there were no abnormalities of gait of spinal contour noted.  For these reasons, the Board finds that a rating in excess of 10 percent for thoracic spine strain is not warranted prior to March 28, 2017.

However, at the March 2017 VA examination, the Veteran exhibited forward flexion to 50 degrees, which warrants a rating of 20 percent, but no greater.  A rating in excess of 20 percent requires ankylosis of the spine or forward flexion to 30 degrees or less.  Even with consideration of pain and repetition, the Board does not find that the Veteran's thoracic spine symptoms more closely approximate the criteria for a rating in excess of 20 percent.  Therefore, the Board determines that an initial rating in excess of 20 percent, but no greater, is appropriate to the Veteran's disability from March 28, 2017 to the present. 

The Board concludes that a preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's thoracic spine disability prior to March 28, 2017 and in excess of 20 percent thereafter.  The claims for ratings in excess of those assigned by the RO and the Board herein are, therefore, denied.

IV. Right and Left Knee Disabilities

Legal Criteria

The Veteran's right and left knee disabilities have each been assigned a 10 percent rating, pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5260.

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

Diagnostic Code 5260 provides that flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating. 

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.

Analysis

The Veteran was afforded three VA examinations, in June 2010, September 2011, and March 2017.  The June 2010 examination was performed prior to the Veteran's discharge from service.  The Veteran reported manifestations of weakness, stiffness, swelling, redness, giving way, lack of endurance, locking, dislocation, and pain in the knees.  The examiner observed no tenderness of the knees.  Range of motion was from 0 to 140 degrees bilaterally.  Repetition did not result in additional loss of function; the examiner observed pain, fatigue, weakness, and lack of endurance, but no incoordination.  Testing of ligaments and menisci was negative in both the right and left knees.  

In September 2011, the Veteran reported that since his last VA examination, he had been experiencing more stiffness, pain, and swelling.  The Veteran indicated that his knees ache most of the time on a scale 3/10 and, with activity, 8/10.  He also reported that he cannot stand for prolonged periods.  He described having flare-ups three to four times per week resulting in the need to rest for prolonged periods.  The Veteran reported that he cannot do lower body workouts due to achiness.  Both knees exhibited range of motion from 0 to 135 degrees with pain occurring at 135 degrees.  There was no objective evidence of painful motion with extension.  There was no additional loss of function with repetition.  Strength was 5/5.  Joint stability testing revealed no instability or subluxation.  With regard to the impact on his work, the Veteran reported that sometimes he had to do other duties because he could not keep up due to his knee pain. 

The March 2017 the first time VA examination, the Veteran indicated that since his last VA examination in 2011, his bilateral knee disabilities got worse. He denied having had any injections, ER visits, surgery, or hospitalizations. The Veteran indicated that he is been prescribed a brace for his right knee that he has great greater than left knee pain 3 to 4 times a week, moderate to severe, lasting 2 to 3 hours, and aggravated by prolonged standing, walking, and lifting. He indicated that he limits activities such as squatting, high impact sports, running, and going to amusement parks with prolonged walking.

Range of motion of the right knee was from 0 to 110 degrees and in the left knee, range of motion was from 0 to 140 degrees.  There was no additional loss of function with repetition in either knee.  The examiner observed bilateral patellofemoral joint tenderness to palpation.  There was no evidence of pain with weight-bearing on either side.  Strength was 5/5, and there was no muscle atrophy. Testing of joint stability revealed no subluxation or instability.  The examiner indicated that passive and weight-bearing range of motion was not examined due to potential for injury to the Veteran.

The Veteran described flare-ups in the form of sharp bilateral pain in the front under the knee caps and sometimes on the right in the back of the knee. The examiner indicated that she could not ascertain the loss of function during flare-ups due to pain, weakness, fatigability, or incoordination without resorting to speculation based on her experience in clinical acumen.  In terms of impact on employment, the examiner stated that there was bilateral knee pain with squatting, kneeling, climbing, heavy use of stairs, or repetitive lifting greater than 20 pounds.

Imaging studies of the thoracic spine and right and left knees performed in June 2010 revealed no arthritis.  Treatment notes show no signs of greater severity than found at VA examinations.

In light of the above evidence, the Board determines that a rating in excess of 10 percent is not warranted for either the Veteran's right or left knee disability.  
The 10 percent rating contemplates the Veteran's limitation of flexion to no less than 110 degrees in the right knee and 135 degrees in the left knee.  A rating in excess of 10 percent requires flexion limited to 30 degrees or less.  Even with consideration of pain, the Board determines that the criteria for a rating in excess of 10 percent have not been met pursuant to Diagnostic Codes 5299-5260.
The Board has also considered a rating under other diagnostic codes for the knee.  
VAOGCPREC 23- 97; VAOPGCPREC 9-98; VAOPGCPREC 9-04.  However, as the Veteran's right and left knee disabilities display normal extension and do not exhibit ankylosis, instability, subluxation, dislocation or removal of the semilunar cartilages, impairment of the tibia and fibula, or genu recurvatum, separate ratings pursuant to Diagnostic Codes 5256,5257, 5258, 5259, 5261, 5262, and 5263, are not warranted.  

In light of the above analysis, the Board determines that a preponderance of the evidence is against initial ratings in excess of 10 percent for the Veteran's right knee strain and left knee strain.   Therefore, the claims are denied. 


ORDER

Entitlement to an initial rating in excess of 10 percent for thoracic spine strain, prior to March 28, 2017 is denied.

Entitlement to an initial rating of 20 percent, but no greater, for thoracic spine strain, from March 28, 2017 to the present, is granted. 

Entitlement to an initial rating in excess of 10 percent for right knee strain is denied. 

Entitlement to an initial rating in excess of 10 percent for left knee strain is denied. 


REMAND

The Veteran contends that he has a current hip disability that is a result of a fall from a helicopter in service or, in the alternative, that was caused or aggravated by his service-connected back or knee disabilities.   He underwent a VA evaluation of this disability in March 2017, but the opinion and rationale are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examiner opined that it is less likely as not caused by, or a result of, or aggravated by the service-connected back disability only, and offered neither an opinion on whether the disability is caused or aggravated by the Veteran's service-connected bilateral knee disabilities or is  a direct result of his military service.  Consequently, this claim must be remanded so that another opinion can be obtained.
 
Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, an opinion should be obtained from a physician with sufficient expertise to determine the nature and etiology of all hip disabilities present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Based on the review of the record, the examiner should state a medical opinion with respect to hip disability present during the period of the claim as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service, to include related to the in-service injury described in the Veteran's written and oral statements.

If the above opinion is negative, then the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability was either caused or aggravated beyond its natural progression by the Veteran's service-connected back or bilateral knee disabilities.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of the claimed in-service injury or of symptoms experienced during active service and since.

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.  

3.  Adjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


